        Case 3:18-cv-00459-BAJ-RLB       Document 96    10/20/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA

VIOLA COMBS CIVIL ACTION

VERSUS

EXXON MOBIL CORPORATION NO. 18-00459-BAJ-RLB

                              RULING AND ORDER

         Before the Court is Plaintiffs Motion for New Trial (Doc. 93), requesting

   the Court to reconsider its August 31, 2020 Judgment dismissing Plaintiffs action

   with prejudice. Defendant opposes Plaintiffs Motion. (Doc. 95).

         Federal Rule of Civil Procedure 59(e) provides that a party may file "[a]

   motion to alter or amend a judgment [within] 28 days after the entry of the

   judgment. The U.S. Fifth Circuit Court of Appeals has explained Rule 59(e))s

   purpose and proper application as follows:


      A Rule 59(e) motion calls into question the correctness of a judgment.
      This Court has held that such a motion is not the proper vehicle for
      rehashing evidence, legal theories, or arguments that could have been
      offered or raised before the entry of judgment. Rather, Rule 59(e) serves
      the narrow purpose of allowing a party to correct manifest errors of law
      or fact or to present newly discovered evidence. Reconsideration of a
      judgment after its entry is an extraordinary remedy that should be used
      sparingly.


Templet v. HydroChem Inc., 367 F.3d 473, 478-79 (5th Cir. 2004) (emphasis added;

quotation marks, citations, and alterations omitted).


      The Court granted Defendant's Motion for Summary Judgment and dismissed

Plaintiffs action because Plaintiff failed to adduce competent evidence creating a

genuine dispute on the merits of her claims. (Doc. 88 at 8-13). In her Rule 59(e)
        Case 3:18-cv-00459-BAJ-RLB       Document 96    10/20/20 Page 2 of 2




motion, Plaintiff does not seek to introduce new evidence supporting the elements of


her claims, but instead resorts to the same arguments that typified her original

opposition to Defendant's M.otion for Summary Judgment. {See generally Doc. 93-1).


Because these arguments have already been considered and rejected, Plaintiff has


failed to demonstrate any manifest errorQ of law or fact" that would cause this Court


to reconsider its Judgment dismissing Plaintiffs claims. Templet, 367 F.3d at 478-

79 (quotation marks omitted).

      Accordingly,

      IT IS ORDERED that Plaintiffs Motion for New Trial (Doc. 93) is DENIED.



                                                          ,« 25^
                                Baton Rouge, Louisiana, this ^"day of October, 2020




                                        BRIAN A. JA^KSO^T, CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
